DETAILED ACTION
This communication is in responsive to Application 16/950111 filed on 11/17/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-21 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (hereinafter Haghighat) US 2021/0263779 A1 in view of Prakash et al. (hereinafter Prakash) US 2021/0110506 A1 and further in view of Kim et al. (hereinafter Kim) US 2009/0083756 A1. 

Regarding Claim 1, Haghighat teaches a system associated with a cloud computing environment (abstract CSPs), comprising: 
a serverless function orchestrator (Fig. 8G; orchestrator 862), including: a computer processor, and computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor (¶0155 & Fig. 3; FaaS management logic 304 and enhanced FaaS substrate 306 may be implemented variously in a baseboard management controller (BMC), in a processor, in a software module that executes on a processor, a special function logic, and/or as any combinations thereof. In the illustrated example, one or more central processing units (CPUs) 308a-308n (e.g., host processor) uses a FaaS executor 310 to execute a first set of functions 312, one or more accelerators 314a-314n (e.g., fixed-functionality hardware logic) executes a second set of functions 316, one or more field programmable gate arrays (FPGAs) 318a-318n executes a third set of functions 320 and one or more graphics processing units (GPUs) 318a-318n executes a fourth set of functions 326. Accordingly, the illustrated FaaS server configuration 300 is powered by specialized silicon, including GPUs 322a-322n, FPGAs 318a-318n, and specialized accelerators 314a-314n. The FaaS server configuration 300 may contain multiple CPUs 308a-308n, GPUs 322a-322n, FPGAs 318a-318n, and other specialized accelerators 314a-314n) cause the processor to: (i) execute a socket activation for a virtual machine (¶0005; The serverless service platform 203 enables the serverless services through a serverless services architecture 203e (e.g., the architecture of AWS Lambda, the architecture of Google CloudPlatform, and/or the architecture of Azure Functions), and one or more hardware associated elements such as hardware assisted virtual machines, CPUs, GPUs and accelerators. Also see Fig. 8G & ¶0387; For example, one entry point is only linked into white-listed code, and the other entry point is a default to code of the function 1504. Similar bifurcation of commands may be done for other types of provisioning calls such as “mmap( )” (which has to furnish virtual ranges), “open( )” (which allocates file descriptors, socket( ) etc). In each case it may be assumed that the white-listed code is linked with code that allocates in the normal way, while non-white-listed code goes through a path that sequesters the resources into function memory spaces 1522a, 1522b via dedicated function memory listing 1526, or which tracks opened file descriptors, sockets, etc., as data associated with the function 1504 that needs to be auto-freed/auto-closed on a fault).
Haghighat teaches provision different services in a cloud system using an orchestrator for serverless functions which similar to provisioning TCP socket because in Figs. 18-19 the system allocate resources according to a function that the system is provisioning then direct the new requests to the new function. However, Haghighat does not expressly teach:
 “(i) execute a socket activation for a virtual machine to pre-provision a Transmission Control Protocol ("TCP") socket” &  before the virtual machine hosts any serverless function associated with the pre-provisioned TCP socket, (ii) after said socket activation, receive a request for a first serverless function, and (iii) responsive to the received request, start the first serverless function on the virtual machine using the pre-provisioned TCP socket.”

Kim on the other hand deals with provisioning TCP sockets in VM environment For example, Kim teaches a computer processor, and computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor cause the processor to: (i) execute a socket activation for a virtual machine to pre-provision a Transmission Control Protocol ("TCP") socket (¶0021-¶0022; TCP socket (e.g., setting up virtual interfaces and creating socket structures) before the VM hosts any serverless function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed limitation to incorporate the teachings of Kim into the system of Haghighat in order to improve communication performance between application programs on virtual machines by reducing overhead generated by a conventional socket interface (¶0003). The overhead can be reduced by dividing a socket request between application programs on the virtual machine into a transmission/reception data request and a control request, and processing data using a memory shared in the virtual machines around a conventional socket interface upon a request for transmission/reception data. Id. Utilizing such teachings enable the system to improve communication performance, e.g., increase of bandwidth and reduction of data transmission delay time, by directly performing read/write of data using a shared memory (¶0065). That is, the present invention directly transmits the data around a protocol process module such as TCP/IP and a switching module. Id. 

Haghighat in view of Kim do not expressly teach “before the virtual machine hosts any serverless function associated with the pre-provisioned TCP socket, 
(ii) after said socket activation, receive a request for a first serverless function, and (iii) responsive to the received request, start the first serverless function on the virtual machine using the pre-provisioned TCP socket.”
Prakash teachings a serverless computing systems and a dynamic kernel in a cloud computing system. Prakash further teaches before the virtual machine hosts any serverless function associated with the pre-provisioned TCP socket (Fig. 15 step 506 Y or N), 
(ii) after said socket activation, receive a request for a first serverless function (Fig. 15, step 506 Yes, after socket activation), 
and (iii) responsive to the received request, start the first serverless function on the virtual machine using the pre-provisioned TCP socket (Fig. 15 steps 512-524).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed limitation to incorporate the teachings of Prakash into the system of Haghighat in view of Kim in order to improve resource usage by decreasing the load (¶0091). Utilizing such teachings enable the system to receive benefits of processing using a resource to complete execution within a narrow time limit, which can take longer to execute on a regular resource (¶0050). In other words, functions that are able to be divided and processed concurrently can receive benefits of decreased processing time in serverless computing environments using the resource. Id.  

Regarding Claim 2, Haghighat in view of Kim and further in view of Prakash teach the system of claim 1, wherein after said activation and prior to starting the first serverless function, queuing packets received in connection with the pre-provisioned TCP socket (this limitation is obvious from Kim’s teachings of TCP in view of Haghighat teachings of queue manager in Fig. 48C & ¶1130 where FIG. 48C shows a hardware queue manager 4814 that may be readily substituted for the trusted queue manager 4804 (FIG. 48A), already discussed. In the illustrated example, the hardware queue manager 4814 maintains a set of queues 4816, wherein each queue 4816 holds capability information for a specific function or a set of functions. The illustrated solution therefore enforces virtual channels using hardware management of enqueued capabilities. The hardware queue manager 4814, which has system level privileges (e.g., more privileged than Ring 3), may also exchange key information 4818 with a remote hardware queue manager 4820 (e.g., across edges in another platform/machine). In an embodiment, the hardware queue manager 4814 also assumes the responsibility for updating other context information such as, for example, the key used to authenticate capabilities, range registers indicating the bounds of a private data region for each function, and so forth. The hardware queue manager 4814 therefore represents an efficiency improvement over a conventional root protection domain (PD) 4815 that resides in Ring 3 and acts as a trusted software runtime to generate function capabilities. For example, some conventional root PDs may be implemented as unprivileged software (e.g. in ring 3 of a CPU or in another unprivileged mode on processors) that has access to all memory within a process. The software is responsible for initializing private data region bounds registers, initializing a capability authentication key register, and generating encoded inline capabilities referring to regions of memory in the shared data region that particular non-root PDs are authorized to access, which degrades efficiency. In one example, the hardware queue manager 4814 of the current embodiment is located in a host processor (e.g., CPU) that detects when a context switch is about to occur due to the invocation of a different function. Note that Figs. 48D-E illustrate the idea along Fig. 48C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed limitation to incorporate the teachings of Kim into the system of Haghighat & Prakash in order to enforces virtual channels using hardware management of enqueued capabilities (¶1130). Utilizing such teachings enable the system to detects one or more service requests to enqueue a capability using a new instruction (e.g., ENQCAP), that specifies the capability to be sent as well as its intended destination (¶1135).  

Regarding Claim 3, Haghighat in view of Kim and further in view of Prakash teach the system of claim 1, Haghighat further teaches wherein executing the socket activation involves setting up virtual interfaces and creating socket structures within a kernel (see Haghighat in ¶0204. Also see Prakash Fig. 15 step 515-521. Also see ¶0056; FIG. 4, an example schematic diagram for performing dynamic kernel slicing is shown according to various examples. In some examples, the serverless computing service 145 can provide an API for various functions, f1( ) f2( ), . . . , fn( ) such as matrix multiplication and vector addition, to execute on a vGPU 140. As such, a developer or other end user can use the API directly from any serverless interface. The serverless computing service 145 can create or maintain containers 400a . . . 400n running inside a virtual machine 126 to host each function. In some examples, there can be a one-to-one correspondence between a container 400 and a function).

Regarding Claim 4, Haghighat in view of Kim and further in view of Prakash teach the system of claim 1, Haghighat further teaches wherein said receiving a request for the first serverless function is associated with a client request received via an Application Programming Interface ("API") gateway (see Haghighat in ¶0154. Also see Prakash this limitation is obvious from Fig. 15 step 503. Also see ¶0056; obvious from FIG. 4, an example schematic diagram for performing dynamic kernel slicing is shown according to various examples. In some examples, the serverless computing service 145 can provide an API for various functions, f1( ) f2( ), . . . , fn( ) such as matrix multiplication and vector addition, to execute on a vGPU 140. As such, a developer or other end user can use the API directly from any serverless interface. The serverless computing service 145 can create or maintain containers 400a . . . 400n running inside a virtual machine 126 to host each function. In some examples, there can be a one-to-one correspondence between a container 400 and a function).

Regarding Claim 5, Haghighat in view of Kim and further in view of Prakash teach the system of claim 1, Prakash further teaches wherein said starting the first serverless function is associated with loading specific function code on a Web Assembly ("WASM") module to achieve multi-tenancy for the cloud computing environment (Figs. 7-9 illustrate loading a cod into a library, kernel and slicking kernel. Also note that the computing services 113 can be offered through execution of an application or service on one or more of the virtual machines 126. As such, the computing services 113 can include, for example, web services that can be invoked through an application programming interface through submission of requests over the network 108 for particular actions to be performed or for particular data to be returned. Additionally, in some examples, the computing services 113 can be implemented in computing containers, where each of the containers can include a self-contained execution environment having its own CPU, memory, block input/output (I/O), and network resources which is isolated from other containers. In some examples, one or more containers can be executed in a virtual machine 126, see ¶0033).

Regarding Claim 6, Haghighat in view of Kim and further in view of Prakash teach the system of claim 1, Haghighat further teaches wherein said starting the first serverless function is associated with an implementation of a Container Runtime Interface Open Container Initiative ("CRI-O") process (see Haghighat in ¶0005 & Fig. 2A. Also see Prakash containers 400 running inside a VM 126 to host each function).

Regarding Claim 7, Haghighat in view of Kim and further in view of Prakash teach the system of claim 1, Kim further teaches wherein a plurality of TCP sockets, each associated with a virtual machine, are activated before any serverless functions are hosted (¶0021-¶0022; TCP socket (e.g., setting up virtual interfaces and creating socket structures) before the VM hosts any serverless function).

Regarding Claim 8, Haghighat in view of Kim and further in view of Prakash teach the system of claim 7, Haghighat further teaches further comprising: a serverless function experience data store, coupled to the serverless function orchestrator, containing, for a plurality of virtual machines, at least one performance variable, wherein the first serverless function is started on a virtual machine selected based on information in the serverless function experience data store (see Haghighat in ¶0006, ¶0239 & Fig. 9A step 932. Also see Prakash ¶0043; The serverless computing service 145 can maintain a listing of active or inactive workloads 150 as well as oversee the assignment of various workloads 150 to various devices in the computing systems 106. For instance, the computing environment management service 145 can assign a workload 150 lacking available resources to a CPU or GPU 121 that has resources sufficient to handle the workload 150. The workloads 150 can be routed to various servers 115 by the switches 118 as network traffic 155a . . . 155b.).

Regarding Claim 9, Haghighat in view of Kim and further in view of Prakash teach the system of claim 8, Haghighat further teaches wherein the serverless function experience data store comprises a matrix with a plurality of serverless function performance variables for each virtual machine (see Haghighat in ¶0156 & ¶0668. Also see Prakash, ¶0061 & ¶0073-¶0079; performance variables. Also, Fig. 3 illustrate a matrix multiplication. Also Fig. 4 illustrate serverless computing device with API functions such as matrix multiplication to execute on vGPU).

Regarding Claim 10, Haghighat in view of Kim and further in view of Prakash teach the system of claim 9, Haghighat further teaches wherein the serverless function experience data store comprises a plurality of matrixes each associated with a different performance variable (see Haghighat in ¶0156 & ¶0668. Also see Prakash, ¶0082 & ¶0088; four processes performs matrix multiplication with different performance variable).

Regarding Claim 11, Haghighat in view of Kim and further in view of Prakash teach the system of claim 10, Haghighat further teaches wherein at least one performance variable is associated with at least one of (i) bootup time, (ii) execution latency (Fig. 9A latency of Haghighat), (iii) resource usage (see Haghighat Fig. 9A. Also see Prakash resources of GPU using vGPU shared among multiple VMs. ¶0041; the developer can specify whether one or more GPUs 121 or vGPUs 140 are to be utilized in the execution of the program code provided by the developer. For certain code having portions capable of execution concurrently, the execution time and the amount of resources utilized in the execution of the program code can be reduced using GPUs 121 and/or vGPUs 140, as can be appreciated. In other words, the GPUs 121 and the vGPUs 140 act as accelerators to decrease processing time for the code provided by the developer), (iv) memory usage, (v) Central Processing Unit ("CPU") usage (¶0043; The serverless computing service 145 can maintain a listing of active or inactive workloads 150 as well as oversee the assignment of various workloads 150 to various devices in the computing systems 106. For instance, the computing environment management service 145 can assign a workload 150 lacking available resources to a CPU or GPU 121 that has resources sufficient to handle the workload 150. The workloads 150 can be routed to various servers 115 by the switches 118 as network traffic 155a . . . 155b.), (vi) Input Output ("vii") usage, and (vii) network usage (see table 4).
Regarding Claim 12, Haghighat in view of Kim and further in view of Prakash teach the system of claim 11, Haghighat further teaches wherein each matrix is factorized to derive latent features of serverless functions and virtual machines (see Haghighat in ¶0156 & ¶0668. Also see Prakash, Also, see ¶0089; The deadline variation range specifies the factor by which the task deadline can vary. The deadline factor is multiplied by the native runtime of the task to get the task deadline value. The deadline factor was assumed to be uniformly distributed over the specified deadline variation range. The load variation on the GPU 121 was randomly generated among one virtual machine 126, two virtual machines 126, three virtual machines 126, and four virtual machines 126. Additional virtual machines 126 executed a workload 150 of a convolutional neural network. The values of each parameter used to create the data set are shown above in Table 7).

Claims 13-21 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455